Citation Nr: 0832660	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  04-35 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for residuals of a right knee meniscectomy to include the 
propriety of a 10 percent deduction in rating for a 
pre-service disability that was aggravated during service.  

2. Entitlement to an initial rating higher than 10 percent 
for the period prior to February 24, 2004, and an initial 
rating higher than 20 percent for the period effective from 
February 24, 2004, for residuals of a fracture of the left 
clavicle.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1981 to August 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In granting service connection by aggravation for the right 
knee disability, the RO assigned a rating of 20 percent based 
on painful range of motion and deducted 10 percent for the 
pre-existing condition.  While on appeal and in a rating 
decision in May 2004, the RO erroneously assigned a 20 
percent rating without the 10 percent deduction for the pre-
existing condition, effective March 1, 2004.  In February 
2007, the RO discovered the error and then notified the 
veteran of the proposal to reduce the 20 percent rating to 10 
percent after deducting 10 percent for the pre-existing right 
knee disability.  The RO accomplished the reduction to 10 
percent in a rating decision in July 2007, effective from 
October 1, 2007.  Since the rating of 20 percent was due to 
an administrative error on the part of the RO, an overpayment 
of compensation was not created.  In relation to his claim 
for a higher rating for the right knee disability, the 
veteran also argues that the RO improperly deducted 10 
percent from his right knee rating for a pre-service 
disability that was aggravated during service.  

In a decision in November 2007, the Board granted an initial 
rating of 20 percent for the right knee disability, based on 
limitation of motion, and denied higher initial ratings 
relevant to the left clavicle disability.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an order dated in 
May 2008, the Court granted a Joint Motion for Remand of the 
parties, the Secretary of VA and the appellant, who was 
represented by counsel, and vacated the Board's decision and 
remanded the case to the Board for readjudication consistent 
with the Joint Motion.

The case is now back before the Board for appellate 
consideration.  


FINDINGS OF FACT

1. In a June 2002 rating decision, the RO granted service 
connection for residuals of a right knee meniscectomy on the 
basis of aggravation of a pre-service knee disability; the 
degree of right knee disability at the time of entrance into 
service is not ascertainable in terms of the criteria for 
evaluating the knee disability, and no deduction is made from 
the present degree of disability.  

2. From the effective date of service connection, the 
residuals of a right knee meniscectomy are manifested by 
complaints of pain; clinical findings demonstrate X-ray 
evidence of degenerative changes of the knee joint and 
limitation of extension to 5 degrees and limitation of 
flexion to 30 degrees due to painful movement; there is no 
objective evidence of instability of the right knee joint.

3. Prior to February 24, 2004, the residuals of a fracture of 
the left clavicle were shoulder pain without adequate 
pathology; for the period beginning February 24, 2004, the 
residuals of a fracture of the left clavicle are limitation 
of external and internal rotation without nonunion or 
dislocation of the clavicle.   


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 20 percent for the 
residuals of a right knee meniscectomy have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 5260, 5261 
(2007).



2. The criteria for an initial rating higher than 10 percent 
for the period prior to February 24, 2004, and an initial 
rating higher than 20 percent for the period effective from 
February 24, 2004, for residuals of a fracture of the left 
clavicle, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5201, 5203 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.    

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or 


increase in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the VA must 
provide at least general notice of that requirement to the 
claimant.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, the RO provided the veteran with content-
complying VCAA notice on the underlying claims of service 
connection.  Where, as here, service connection has been 
granted and an initial disability rating has been assigned, 
the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claims for a higher rating.  
Dingess at 19 Vet. App. 473; Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 21 Vet. 
App. 128 (2008). 

Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing, but he declined 
to appear for a formal hearing.  The RO has obtained the 
service treatment records and VA medical records.  The 
veteran himself submitted private records from Arrowhead 
Orthopaedics.  The veteran has not identified any other 
pertinent evidence for the RO to obtain on his behalf.  



Further, VA has conducted medical inquiry in an effort to 
substantiate the veteran's claims for a higher rating.  38 
U.S.C.A.§ 5103A(d).  He was afforded VA examinations in May 
2002, in February 2004, in November 2005, in April 2007, and 
in September 2007.  

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background 

Service treatment records show that on a preliminary physical 
review in December 1980, the veteran's history included knee 
surgery for a torn right lateral meniscus in 1978.  On 
entrance examination in January 1981, history included right 
knee surgery in January 1980.  The veteran denied any swollen 
or painful joints.  On physical examination, the only 
pertinent finding relative to the right knee was surgical 
scars.  His physical profile included "1" (highest level of 
fitness) for lower extremities.  He underwent a right knee 
arthrotomy in October 1981, and the diagnosis was 
chondromalacia of the patella.  On orthopedic consultation in 
February 1986, the impression, in part, was residuals of 
right knee meniscectomy with mild instability.  X-rays of the 
right knee in February 1986 showed some mild degenerative 
changes with minimal hypertrophic spurring.  On a physical 
examination in February 1992, it was noted that the veteran 
had an unstable right knee.  The pertinent finding was linear 
scar.  

The veteran's application for service connection for a knee 
condition was received in March 2002.  



On VA examination in May 2002, the veteran complained of 
constant right knee pain, swelling, clicking, locking, and 
weakness.  He stated that he was unable to stand after 
kneeling for an extended period of time.  The examiner 
reported that the right knee appeared normal without heat, 
redness, swelling, effusion, subluxation, instability, 
abnormal movement, drainage, or weakness. The ligament tests 
were negative.  Flexion was from 0 to 140 degrees with pain 
between 30 and 140 degrees and extension was to 0 degrees 
with pain.  X-rays of the right knee showed no abnormality.  
The impression was right knee injury with meniscus and 
ligament damage; status post right knee arthroscopic surgery 
with residual well-healed scar, limitation of motion, and 
pain. 

For the left shoulder, the veteran stated that he broke his 
clavicle in 1989 during service in a vehicle accident.  He 
complained of constant pain and numbness from the shoulder to 
the fingers.  The examiner reported that the shoulder joints 
appeared normal without heat, redness, swelling, instability, 
abnormal movement, or weakness.  Flexion was from 0 to 180 
degrees with pain from 90 to 180 degrees.  Adduction was also 
from 0 to 180 degrees with pain from 90 to 180 degrees. 
External rotation and internal rotation were from 0 to 90 
degrees.  Range of shoulder motion was affected by pain, but 
there was no fatigue, weakness, incoordination, or lack of 
endurance.  X-rays of the left clavicle showed no 
abnormality.  The impression was left shoulder injury with 
clavicular fracture with residual pain on range of motion.   

VA records from August to December 2003 show that the veteran 
was being followed for right knee pain.  Treatment included 
physical therapy.  The pertinent findings, in part, were pain 
and weakness in the right knee with quadriceps atrophy. An 
MRI revealed degeneration of the lateral and medial menisci, 
but the ligaments were unremarkable. 

At the time of a VA examination in February 2004, the veteran 
complained of right knee pain and instability.  Range of 
motion was from 0 to 140 degrees.  There was tenderness of 
the medial compartment.  There was no effusion.  The 
ligaments were stable.  X-rays revealed mild arthritis at the 
medial compartment.  

For the left shoulder, flexion was to 180 degrees, extension 
to 30 degrees, and external and internal rotation was 30 
degrees.  X-rays showed an old healed left clavicle fracture.  
In an addendum report, the VA examiner stated that ranges of 
motion of the knee and shoulder were normal and not affected 
by weakness, fatigue, or incoordination. 

VA records from 2004 and 2005 show that the veteran was being 
followed for right knee pain and left shoulder pain.  He 
received several cortisone injections without relief. 

At the time of a VA examination in November 2005, the veteran 
complained of right knee pain and fatigability.  The examiner 
noted that the veteran wore a knee brace and that he could 
walk about half a block without rest.  The pertinent findings 
included tenderness along the joint line.  There was no 
swelling or effusion.  Range of motion was 5 to 120 degrees 
with pain at the extreme of extension.  There was no evidence 
of fatigability, lack of coordination, weakness, or 
dysfunction with repetitive use.  Strength in the lower 
extremity was 5/5.  The test for ligament instability was 
negative.  The impression was right knee pain related to 
early osteoarthritis.  The veteran also complained of pain in 
the clavicle area with lifting.  The examiner reported 
tenderness over the clavicle.  X-rays revealed no evidence of 
nonunion or malunion in the clavicle.  The diagnosis was left 
clavicle discomfort status post fracture.  

VA records from 2006 show that the veteran was being followed 
for right knee pain and left shoulder pain.  He received 
several cortisone injections without relief. 

At the time of a VA examination in April 2007, the veteran 
complained of instability, pain, and stiffness in the right 
knee.  There was no swelling, heat, or redness.  He also 
complained of instability, like giving away, without locking.  
Nevertheless, there were no episodes of dislocation or 
recurrent subluxation.  Range of motion was flexion to 104 
degrees and extension to 0 degrees.  With repetitive motion, 
flexion was reduced to 98 degrees due to pain.  

There was a lack of endurance and weakness, but no lack of 
coordination.  There was no edema, effusion, redness, heat, 
or abnormal movement, but there was guarding.  The ligaments 
of the knee appeared to be normal, although the veteran 
complained of giving way.  X-rays of the knee in the previous 
month showed very early degenerative joint disease.  The 
diagnosis was status post meniscectomy and medial meniscus of 
the right knee with use of braces and complaint of stiffness 
and giving way of the lower extremities; the examiner stated 
that he could not offer an explanation for the complaint.  

For the left shoulder, the examiner reported that the veteran 
had no pain and stiffness, swelling, heat, or redness.  
However, it was reported that the veteran refused to perform 
range of motion due to pain.  X-rays of the clavicle in the 
previous month showed the old fracture in the mid-third of 
the left clavicle, without acute abnormality.  The examiner 
said that he could not explain the lack of range of motion in 
the left shoulder from an old fracture in the mid-third of 
the left clavicle. 

An MRI of the right knee in April 2007 revealed a tear of the 
right lateral meniscus and tricompartmental osteoarthritic 
changes with marked involvement of the medial and 
patellofemoral joint compartment.   

At the time of a VA examination in September 2007, the 
veteran complained of right knee pain due to recent 
exploratory arthroscopy.  He reported that the pain was 
constant, and that he had stiffness, swelling, heat and 
redness, instability or giving way, locking, fatigability, 
and lack of endurance.  His treatment included medication, 
ice, elevation, a TENS unit, and a knee brace when he slept.  
He reported no episodes of dislocation.  He indicated that he 
was limited in standing for about 5 minutes.  On physical 
examination, range of motion was from 0 to 70 degrees.  There 
was loss of motion of 10 degrees on repetitive use beginning 
at 60 degrees and ending at 70 degrees due to residual pain 
and swelling from recent exploratory surgery.  There was also 
residual mild to moderate edema and pain and weakness from 
the recent surgery.  The knee was not tested for stability 
due to residual pain.  X-rays showed small joint effusion and 
no fracture.  

The diagnosis was acute right knee pain secondary to recent 
arthroscopic surgery due to osteoarthritis with residual 
small effusion.  The examiner added that the most prominent 
symptom of the right knee was pain, and as indicated 
previously he would have up to 10 degrees of additional 
limitation of motion due to the pain factor.  

For the left shoulder, the veteran denied any residual pain 
from the left clavicle fracture but claimed that he had 
limited use of the left arm.  The veteran denied residuals of 
the left mid-clavicular bone fracture but stated that he had 
chronic left arm pain on motion.  On physical examination, 
range of motion was 0 to 160 degrees of forward flexion and 
abduction, 0 to 74 degrees of external rotation, and 0 to 60 
degrees of internal rotation.  The diagnosis was resolved 
left medial third clavicle fracture without residual; and 
left shoulder decreased range of motion and left arm 
radiculopathy, of unknown etiology, which were not service 
connected.  The examiner added that in consideration of the 
factors of pain, fatigue, and lack of endurance during flare-
ups, for the left clavicle the physical examination was 
within normal limits.  

VA records in 2007 show that the veteran continued to be 
followed for right knee pain.  In July 2007, physical 
examination showed crepitus with movement, functional range 
of motion, lateral joint tenderness, and mild anterior-
posterior laxity.  X-rays of the right knee showed early 
degenerative change.  

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

When evaluating limitation of motion, consideration is given 
to the degree of functional loss caused by pain.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.

Under 38 C.F.R. § 4.45, weakened movement, excess 
fatigability, and pain on movement are factors to consider.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

A. Right Knee

In cases involving service connection by aggravation, the 
rating will reflect only the degree of disability over and 
above the degree existing at the time of entrance into active 
service, whether the particular condition was noted at the 
time of entrance into the active service, or it is determined 
upon the evidence of record to have existed at that time.  It 
is therefore necessary, in all cases of this kind, to deduct 
from the present degree of disability the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating 
schedule.  38 C.F.R. §§ 3.322 and 4.22.  

Since this is a case involving service connection by 
aggravation, the rating will reflect only the degree of 
disability over and above the degree existing at the time of 
entrance into active service.  In a June 2002 rating 
decision, the RO granted service connection for residuals of 
a right knee meniscectomy on the basis of aggravation of a 
pre-service knee disability.  At the time of his entrance 
into service, the veteran underwent a physical examination.  
He denied any swollen or painful joints, and in relation to a 
history of right knee surgery there was only the finding that 
he had right knee surgical scars.  These were not noted to be 
symptomatic.  In light of this, the Board finds that the 
degree of right knee disability at the time of entrance into 
service in not ascertainable in terms of the criteria for 
evaluating the disability, as will be discussed below, and 
contrary to the RO's action in the June 2002 rating decision 
no deduction will be made from the present degree of 
disability.  

In the initial rating decision, the service-connected right 
knee disability was rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5258.   

The question is whether a rating higher than the current 10 
percent for the right knee disability is warranted under the 
applicable criteria of 38 C.F.R. § 4.71a.  The veteran is 
already rated at the maximum rating permitted under 
Diagnostic Code 5259, for residuals of removal of cartilage.  

Under Diagnostic Code 5258, the criteria for a 20 percent are 
a dislocated cartilage with frequent episodes of locking, 
pain, and effusion into the joint, which is the maximum 
rating.  With a history of a pre-service and in-service 
meniscus injury, as well as MRI evidence in 2007 of a tear of 
the lateral meniscus, the criteria under Diagnostic Code 5258 
for a 20 percent have been met. 

Because of the potential for a higher rating for the knee 
disability, the Board will consider the Diagnostic Codes for 
limitation of motion and for instability. 

But the evaluation of the same manifestation of a disability 
under different Diagnostic Codes is to be avoided when rating 
a service-connected disability.  38 C.F.R. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  

In this case, given the overlapping symptom of pain of the 
right knee joint, the Board finds that the veteran is more 
appropriately rated on limitation of motion and functional 
loss due to pain, which also offers the potential for a 
rating higher than 20 percent rating, which is the maximum 
rating under Diagnostic Code 5258.     

As for limitation of motion, a separate rating may be 
assigned for either limitation of flexion or extension. 

Normal or full range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

Limitation of motion is rated under the appropriate 
Diagnostic Code for the specific joint involved.  Limitation 
of flexion of the knee is rated under Diagnostic Code 5260 
and limitation of extension is rated under Diagnostic Code 
5261.  

Under Diagnostic Code 5260, limitation of flexion to 60 
degrees is rated as zero percent, flexion limited to 45 
degrees is rated 10 percent, flexion limited to 30 degrees is 
rated 20 percent disabling, and flexion limited to 15 degrees 
is rated as 30 percent.  

Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees is rated as zero percent; extension limited 
to 10 degrees is rated 10 percent, extension limited to 15 
degrees is rated 20 percent; extension limited to 20 degrees 
is rated 30 percent; extension limited to 30 degrees is rated 
40 percent, and extension limited to 45 degrees is rated 50 
percent disabling. 



A knee disability may also be rated for instability under 
Diagnostic Code 5257, for recurrent subluxation or lateral 
instability, where a 10 percent rating is assigned for slight 
impairment, a 20 percent rating is assigned for moderate 
impairment, and a 30 percent rating is assigned for severe 
impairment.  

Separate ratings may be assigned for limitation of motion and 
for instability. 

X-rays and MRIs of the right knee show the presence of 
degenerative joint disease, and range of motion studies show 
of limitation of motion of the knee joint.  

On the basis of the findings of VA examinations in 2002, 
2004, 2005, and 2007, right knee flexion ranged from 104 to 
140 degrees.  However, flexion was further limited by pain to 
30 degrees on VA examination in 2002, to 98 degrees on 
repetitive use with weakness and lack of endurance on VA 
examination in April 2007, and to 60 degrees with pain on 
repetitive use and up to an additional 10 degrees of limited 
motion due to pain) on VA examination in September 2007.  
Reconciling the various reports into a consistent picture, 
the overall findings of limitation of flexion show 
substantial functional loss due to pain, particularly as 
shown on the May 2002 and September 2007 VA examinations.  
After applying 38 C.F.R. §§ 4.40 and 4.45 with such factors 
as functional loss due to pain and weakness, the Board finds 
that the veteran's right knee disability more nearly 
approximates the criteria for a 20 percent rating, that is, 
flexion limited to 30 degrees under Diagnostic Code 5260.  As 
the evidence does not show that flexion is limited to 15 
degrees, the criteria of a 30 percent rating under Diagnostic 
Code 5260 have not been met. 

On the basis of the findings of VA examinations in 2002, 
2004, 2005, and 2007, right knee extension ranged from 0 to 5 
degrees with pain.  After applying 38 C.F.R. §§ 4.40 and 4.45 
with such factors as functional loss due to pain and 
weakness, the Board finds that the veteran's right knee 
disability does not more nearly approximate extension to 10 
degrees, which is the criteria for a compensable rating under 
Diagnostic Code 5261.  

Despite the veteran's complaints of instability or giving way 
of the right knee, the medical evidence from VA records and 
examination reports do not demonstrate the presence of 
recurrent subluxation or lateral instability.  Rather, all 
tests for instability have been negative.  Therefore, a 
separate rating under Diagnostic Code 5257 is not in order.  

As this is an initial rating case, consideration has been 
given to "staged ratings" for the disability over the 
period of time since service connection became effective.  
The Board concludes that from the effective date of service 
connection in March 2002 the clinical findings show that the 
right knee disability meets the criteria for a 20 percent 
rating on the basis of limitation of flexion under Diagnostic 
Code 5260 without a reduction for any pre-existing condition.  
Also a separate rating under Diagnostic Code 5258 is not 
warranted because of the prohibition against pyramiding.  And 
separate ratings for limitation of extension under Diagnostic 
Code 5261 and for instability under Diagnostic Code 5257 are 
not warranted based on the facts found.  

B. Left Clavicle

The residuals of a fracture of the left clavicle, the minor 
extremity, are currently rated as 10 percent disabling before 
February 24, 2004, and 20 percent disabling from February 24, 
2004, under 38 C.F.R. § 4.71a, Diagnostic Codes 5201 and 
5203. 

Period Prior to February 24, 2004

The criterion for the next higher rating, 20 percent, under 
Diagnostic Code 5201 is limitation of the arm at shoulder 
level.  The criterion for the next higher rating, 20 percent, 
under Diagnostic Code 5203 is nonunion or dislocation of the 
clavicle.  

On the basis of the findings on VA examination in May 2002, 
flexion was from 0 to 180 degrees with pain at 90 degrees, 
but there was no fatigue, weakness, swelling, or abnormal 
movement.  

Shoulder pain alone at 90 degrees not supported by adequate 
pathology does not more nearly approximate limitation of 
motion of the arm at shoulder level with otherwise full range 
of motion from 0 to 180 degrees.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  For this reason, 
the criterion for a 20 percent rating under Diagnostic Code 
5201 has not been met. 

On the basis of the findings on VA examination in May 2002, 
neither nonunion nor dislocation of the clavicle was shown by 
X-ray because the X-ray at that time revealed no abnormality.  
For this reason, the criterion for a 20 percent rating under 
Diagnostic Code 5203 has not been met.  

Further, there are no VA outpatient records that objectively 
show limitation of motion of the arm at shoulder level or 
nonunion or dislocation of the clavicle

In view of the foregoing, the Board concludes that the 
evidence does not support a higher rating for the residuals 
of a fracture of the left clavicle for the period prior to 
February 24, 2004.  As the preponderance of the evidence is 
against the claim for an initial higher rating before 
February 24, 2004, the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).

Period Effective from February 24, 2004

The current 20 percent rating is the maximum rating permitted 
under Diagnostic Code 5203 for nonunion or dislocation of the 
clavicle.  Under Diagnostic Code 5201, the criteria for the 
next higher rating, 30 percent, is limitation of motion of 
the arm to 25 degrees from the side.  

On the basis of the findings on VA examination in February 
2004, flexion was to 180 degrees.  On VA examination in 
November 2005, the veteran complained of pain with lifting, 
but no specific findings in terms of the degrees of 
limitation of motion were furnished.  On VA examination in 
April 2007, the veteran refused to undergo range of motion 
studies on account of pain, but the examiner commented that 
the lack of range of motion in the left shoulder was 
inexplicable. 

On VA examination in September 2007, flexion was to 160 
degrees.  As the criteria of limitation of motion of the arm 
to 25 degrees from the side have not been demonstrated, a 
higher rating under Diagnostic Code 5201 is not in order.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, relating to functional loss due to pain, weakened 
movement, excess fatigability, etc., in addition to any 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, the record does not indicate that the 
veteran has such disabling pain or functional impairment 
resulting from his service-connected left clavicle disability 
to warrant a higher rating under the limitation-of-motion 
code.  The VA examiners in 2004 and September 2007 
specifically addressed such considerations as pain on 
repeated use, flare-ups, fatigue, weakness, lack of 
endurance, and incoordination.  However, there is no 
objective evidence to show that pain on use or during flare-
ups results in additional functional limitation to the extent 
that the left arm limitation of motion would warrant a higher 
rating under Code 5201.  38 C.F.R. §§ 4.40, 4.45, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In view of the foregoing, the Board concludes that the 
evidence does not support a higher rating for the residuals 
of a fracture of the left clavicle for the period from 
February 24, 2004.  As the preponderance of the evidence is 
against the claim for an initial higher rating from February 
24, 2004, the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).

As this is an initial rating case, consideration has been 
given to "staged ratings" for the residuals of a fracture 
of the left clavicle over the period of time since service 
connection became effective.  The Board concludes that, from 
the effective date of service connection in March 2002 to 
February 24, 2004, there have been no clinical findings to 
show that the veteran's residuals of a fracture of the left 
clavicle meet the criteria for a rating higher than 10 
percent, and that from February 24, 2004, there have been no 
clinical findings to show that the disability meets the 
criteria for a rating higher than 20 percent.  

                                                            
(The ORDER follows on the next page.).






ORDER

An initial rating of 20 percent for residuals of a right knee 
meniscectomy is granted, subject to the law and regulations, 
governing the award of monetary benefits.  

An initial rating higher than 10 percent for the period prior 
to February 24, 2004, and an initial rating higher than 20 
percent for the period effective from February 24, 2004, for 
residuals of a fracture of the left clavicle, is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


